Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 20, 2022

                                     No. 04-20-00486-CR

                                Jemadari Chinua WILLIAMS,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B19-346
                          Honorable Rex Emerson, Judge Presiding


                                       ORDER
Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

         On October 19, 2022, a panel consisting of Justice Chapa, Justice Watkins, and Justice
Rodriguez issued a new opinion and judgment in this appeal. Because the panel has issued a
different opinion, the motion for en banc reconsideration filed by the State is DENIED AS
MOOT. See Tex. R. App. P. 49.5.




                                                   _________________________________
                                                   Liza A. Rodriguez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court